

116 HR 4798 IH: Police Protection Act of 2019
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4798IN THE HOUSE OF REPRESENTATIVESOctober 22, 2019Mr. Veasey introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the submission of reports when an individual is injured or killed by a law enforcement
			 officer in the course of the officer’s employment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Police Protection Act of 2019. 2.Requiring reports by law enforcement officers in the event of an injury or fatality (a)In generalBeginning in fiscal year 2021 and each fiscal year thereafter, the Attorney General shall reduce by 10 percent the amount that a State or unit of local government would otherwise receive under a grant program described in subsection (b), if the State or unit of local government does not have in place a law requiring the submission of reports by State and local law enforcement officers that is substantially similar to the reporting requirement under section 3.
 (b)Grant programs describedThe grant programs described in this subsection are the following: (1)The Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.).
 (2)The Cops on the Beat grant program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.).
 (c)ReallocationAmounts not allocated under a program described in subsection (b) to a State or unit of local government for failure to comply with this section shall be reallocated under that program to States and units of local government that are in compliance with this section.
			3.Reporting requirement for Federal law enforcement officers
 (a)RequirementIn the case that an individual is injured or killed by a Federal law enforcement officer while in the custody or control of the officer, or otherwise in the course of the law enforcement officer’s employment—
 (1)not later than 24 hours after such injury or death occurs, such law enforcement officer shall submit to the Attorney General a report, which describes, in detail, the facts and circumstances surrounding such injury or death;
 (2)any Federal law enforcement officer who is present at the time of the injury or death, or is involved during the 12-hour period following the injury or death in the transportation or care of the individual, or any administrative procedures relating to the individual, shall, not later than 24 hours after the conclusion of such involvement, submit to the Attorney General a report, which describes, in detail, the facts and circumstances surrounding such involvement; and
 (3)the Inspector General of the Department of Justice shall investigate the facts and circumstances surrounding such injury or death, and submit a report to the Attorney General not later than 60 days after such injury or death.
 (b)Criminal penaltyWhoever, being a Federal law enforcement officer required to submit a report under subsection (a), knowingly—
 (1)fails to submit such a report; or (2)submits a report containing false or misleading information,
 shall be fined under title 18, United States Code, imprisoned not more than 5 years, or both.(c)DefinitionIn this Act, the term Federal law enforcement officer has the meaning given the term in section 115 of title 18, United States Code. 